DETAILED CORRESPONDENCE
Remarks/Response to Amendments
It is noted that the application has been transferred from the previous examiner to a new examiner.
Applicant’s amendment to Claims 1 and 19-20, as well as cancelation of Claim 7, are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 1-6, 10-25 and 27-33, as well as the cancelation of Claim 7, are sufficient to overcome the 112 rejections from the previous action.
 	
Claims 1-6, 10-25, and 27-33 are pending, with Claims 7-9 and 26 cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on page 3, in view of Parekh (US 2018/0356413) and Wallace et al., (US 2012/0052595), stating that the prior art allegedly doesn’t teach “the testing region arranged parallel to the bulk flow direction of fluid”. Applicant further argues the apparatus of Parekh is allegedly perpendicular to the flow, rather than parallel. The examiner has fully considered applicant’s argument, and respectfully disagrees. 
As illustrated in Parekh Fig. 9, annotated below, and especially illustrated in the alternative embodiment of Parekh Figs 14-15 (annotated to indicate flow path below), the flow path travels through the chemical testing device (10), seen as (10*) in Fig. 9. The chemical testing device (10) includes the receptacle portion, seen in annotated Fig. 9, at (17, 18, 19) 

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale

Therefore the embodiments of Parekh, further modified with Wallace, does teach the chemical testing device (10, 10*) with the components: set of pads (Wallace (26, 28) and Parekh testing area (14)); semi-permeable membrane (Wallace (73)); lens (Parekh (16)); and receptacle (Parekh Fig. 9 at (17, 18, 19) which contains the above listed components; or seen in the embodiment of Parekh Fig. 14 within housing (11, 12)). Further, Parekh in view of Wallace also teaches that chemical testing device and its contained components are aligned with one another in an arrangement that is oriented parallelly (in an overall parallel orientation, or “parallelly”, for Fig. 9; as well as parallel in Fig. 14) to a bulk flow direction, as illustrated in the annotated Figures above. Applicant’s claim limitation merely states that the components of the chemical testing device be aligned with one another, and that the arrangement be oriented ‘parallelly’ to the bulk flow direction. 
does not define ‘parallelly’, the examiner is interpreting ‘parallelly’ to mean “in a manner that is somewhat parallel”, of which the embodiment of Parekh Fig. 14 is exactly parallel, and the embodiment of Fig. 9 is at least partially parallel, hence ‘somewhat parallel’, to the bulk flow. See rejections below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the lens and the gasket, as seen in the provided disclosure on page 11, lines 23-28. Therefore the drawings Figure 5 and Figure 6 also need correction accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-11, 14-15, 19-25, 27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US 2018/0356413) in view of Wallace et al., (US 2012/0052595).
Regarding Claim 1, Parekh teaches a peritoneal dialysis fluid line set (as illustrated in Figs. 2, 6 and 14), comprising: 
a fluid line (Fig. 2, (7)) configured to carry spent dialysate to a drain receptacle ([0224] wherein the drain line (7) carries spend dialysate from the system); and 
a chemical testing device (Fig. 2, (10) and [0221], wherein the diagnostic test apparatus tests what flows along the fluid line (7)) disposed along the fluid line (7), the chemical testing device (10) configured to detect a presence of a substance in the spent dialysate as the spent dialysate flows past the chemical testing device ([0221] where the spent dialysate is tested as it flows past), the chemical testing device (10) configured to provide a visual indicator of the presence of the substance in the spent dialysate ([0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window), and 
the chemical testing device (10) comprising: a receptacle (Fig. 9, (14, 17, 18, 19), and also in Fig. 14, (11)); 
a set of pads ([0075] and [0079], wherein the test line and control line have test areas for receiving samples, hence ‘pads’) seated within the receptacle ([0229] wherein test strips 
a lens (Figs 2 and 15, (16)) seated within the receptacle (Figs 2 and 14, (11)) and through which the set of pads are viewable ([0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window).
While Parekh teaches the chemical testing device with a receptacle, Parekh is silent to a semi-permeable membrane seated within the receptacle and that allows passage of the substance from the spent dialysate to the set of pads.
In related prior art, Wallace teaches a chemical testing device (Wallace, illustrated in Fig. 5) having a semi-permeable membrane (Wallace Fig. 5, (73) and [0060], wherein the semi-permeable membrane (73) receives pads (26, 28), and are all received in the receptacle body) seated within the receptacle and that allows passage of the substance from the spent dialysate to the set of pads (Wallace Fig. 5, (26, 28)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the receptacle of Parekh, to include the semi-permeable membrane in the receptacle with the set of pads, as taught by Wallace, for the motivation of enhancing the detection accuracy when testing used dialysate (Wallace [0060]).
Furthermore, Parekh in view of Wallace teaches the modified system having the set of pads, the semi-permeable membrane, the lens, and the receptacle aligned with one another in 

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale


Regarding Claim 2, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the test pad (as taught in Wallace, included in the modified device) that has an initial color and includes one or more reagents that are reactive with the substance (Parekh [0075] wherein a test line results from a detected reaction, therefore has an initial color and reagents that are reactive with the substance).

Claim 3, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 2, wherein the control pad (Parekh [0079] having a sample receiving zone, as well as Wallace Fig. 5, directly above test pad (28)) lacks the one or more reagents and has a reference color that is the same as the initial color of the test pad ([0075] wherein a test line results from a detected reaction, therefore has an initial color and reagents that are reactive with the substance).

Regarding Claim 4, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 3, wherein the test pad (as taught in Wallace, included in the modified device) is configured such that the initial color changes with respect to the reference color upon contact between the substance and the one or more reagents (Parekh [0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window).

Regarding Claim 5, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 3, wherein the substance is a first substance (Parekh [0059] having spent dialysate as a first substance that is reactive with at least one marker), 
the test pad (as taught in Wallace, included in the modified device) is a first test pad, and the control pad is a first control pad (Parekh [0075] wherein a test line results from a detected reaction, therefore has an initial color and reagents that are reactive with the substance), and wherein the set of pads further comprises a second test pad and a second control pad to detect a presence of a second substance in the spent dialysate as the spent 
the second test pad and the second control pad being separate from each other and from the first test pad and the first control pad (Parekh [0075-0076] teaching the chemical testing device having multiple test lines wherein the test lines are separated by the areas of the sample receiving zone near the test lines. Therefore the second test pad/line and control pad/area near the second test line are separated from teach other as well as from the first test pad/area near the first test line).

Regarding Claim 10, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the chemical testing device (Parekh Figs 2 and 14, (10)) is disposed in-line with the fluid line (as seen in Parekh Fig. 2 as well as Fig. 14).

Regarding Claim 11, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the visual indicator comprises a change in a color of the chemical testing device (Parekh [0052, 0075, 0221], wherein the presence of the substance in the spent dialysate is configured to change the color of the test strip and/or shows a visible line in the viewing window (16)).

Claim 14, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the chemical testing device (Parekh Fig. 2, (10) and [0221]) is a single-use device (Parekh Fig. 2, (10) and [0221], being releasably connected to the fluid line (7) via connector (17), thus in use fluid is tested when the device (10) is connected to the fluid line (7). After use (10) is removed from fluid line (7), hence is capable of being a single-use device).

Regarding Claim 15, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the chemical testing device (Parekh Fig. 2, (10) and [0221]) is configured to detect the presence of the substance (Parekh [0059] wherein the substance is to detect peritonitis) within the spent dialysate in real time (Parekh [0226] wherein the device is connected directly to the fluid line to detect peritonitis, thus detects peritonitis in real time).

Regarding Claim 19, Parekh teaches a peritoneal dialysis system, comprising: 
a peritoneal dialysis fluid line set (as illustrated in Figs. 2, 6 and 14), comprising: 
a fluid line (Fig. 2, (7)) configured to carry spent dialysate to a drain receptacle ([0224] wherein the drain line (7) carries spend dialysate from the system), and 
a chemical testing device (Fig. 2, (10) and [0221], wherein the diagnostic test apparatus tests what flows along the fluid line (7)) disposed along the fluid line, 
the chemical testing device (10) configured to detect a presence of a substance in the spent dialysate as the spent dialysate flows past the chemical testing device ([0221] where the spent dialysate is tested as it flows past), the chemical testing device (10) configured to provide a visual indicator of the presence of the substance in the spent dialysate ([0052] and [0075-
the chemical testing device (10) comprising: 
a receptacle (Fig. 9, (14, 17, 18, 19), and also in Fig. 14, (11)); 
a set of pads ([0075] and [0079], wherein the test line and control line have test areas for receiving samples, hence ‘pads’) seated within the receptacle ([0229] wherein test strips (13) have sampling areas (14) with wick element (23) which contacts the test strip (13), and exist within the receptacle (as seen in Fig. 9) and comprising a test pad and a control pad that is separate from the test pad ([0075] and [0079], wherein the test line and control line have test areas for receiving samples, hence ‘pads’); and
a lens (Figs 2 and 15, (16)) seated within the receptacle (Figs 2 and 14, (11)) and through which the set of pads are viewable ([0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window); and
a peritoneal dialysis machine (Fig. 1) configured to cooperate with the peritoneal dialysis fluid line set to pump the spent dialysate through the fluid line (as seen in Fig. 1).
While Parekh teaches the chemical testing device with a receptacle, Parekh is silent to a semi-permeable membrane seated within the receptacle and that allows passage of the substance from the spent dialysate to the set of pads.
In related prior art, Wallace teaches a chemical testing device (Wallace, illustrated in Fig. 5) having a semi-permeable membrane (Wallace Fig. 5, (73) and [0060], wherein the semi-permeable membrane (73) receives pads (26, 28), and are all received in the receptacle body) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the receptacle of Parekh, to include the semi-permeable membrane in the receptacle with the set of pads, as taught by Wallace, for the motivation of enhancing the detection accuracy when testing used dialysate (Wallace [0060]).
Furthermore, Parekh in view of Wallace teaches the modified system having the set of pads, the semi-permeable membrane, the lens, and the receptacle aligned with one another in an arrangement that is oriented parallelly to a bulk flow direction of the spent dialysate through the receptacle of the chemical testing device (as explained above, wherein the flow itself travels parallel to the modified system taught by Parekh and Wallace, seen in Parekh embodiments of Fig. 9 and Fig. 14, wherein flow passes through the pads and in contact with the semi-permeable membrane (as taught by Wallace) in a parallel manner. See annotated Parekh Figs 9 and 14 below).

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale


Regarding Claim 20, Parekh teaches a method of detecting a substance ([0059] substance to detect peritonitis) in spent dialysate ([0226] fluid from the patient), the method comprising: 
flowing the spent dialysate ([0226] fluid from the patient) in a fluid line (Fig. 1, (7)) towards a drain receptacle (Fig. 1, (6)) and past a chemical testing device (Fig. 1, (10) and Figs 9, 14, as well as [0003] and [0221-0226]), 
the chemical testing device comprising (10): a receptacle (Fig. 9, (14, 17, 18, 19), and also in Fig. 14, (11)); 
a set of pads ([0075] and [0079], wherein the test line and control line have test areas for receiving samples, hence ‘pads’) seated within the receptacle and comprising a test pad and a control pad that is separate from the test pad ([0075] and [0079], wherein the test line and control line have test areas for receiving samples, hence ‘pads’);
a lens (Figs 2 and 15, (16)) seated within the receptacle (Figs 2 and 14, (11)) and through which the set of pads are viewable ([0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window), 
detecting a presence of the substance in the spent dialysate at the set of pads of the chemical testing device ([0059] wherein spent fluid from the patient is tested to detect peritonitis); and 
displaying, at the set of pads of the chemical testing device (10), a visual indicator ([0052], [0075] and [0221], wherein the indicator is viewed via (16)) of the presence of the 
In related prior art, Wallace teaches a chemical testing device (Wallace, illustrated in Fig. 5) having a semi-permeable membrane (Wallace Fig. 5, (73) and [0060], wherein the semi-permeable membrane (73) receives pads (26, 28), and are all received in the receptacle body) seated within the receptacle and that allows passage of the substance from the spent dialysate to the set of pads (Wallace Fig. 5, (26, 28)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the receptacle of Parekh, to include the semi-permeable membrane in the receptacle with the set of pads, as taught by Wallace, for the motivation of enhancing the detection accuracy when testing used dialysate (Wallace [0060]).
Furthermore, Parekh in view of Wallace teaches the modified system having the set of pads, the semi-permeable membrane, the lens, and the receptacle aligned with one another in an arrangement that is oriented parallelly to a bulk flow direction of the spent dialysate through the receptacle of the chemical testing device (as explained above, wherein the flow itself travels parallel to the modified system taught by Parekh and Wallace, seen in Parekh embodiments of Fig. 9 and Fig. 14, wherein flow passes through the pads and in contact with the semi-permeable membrane (as taught by Wallace) in a parallel manner. See annotated Parekh Figs 9 and 14 below).

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale


Regarding Claim 21, Parekh in view of Wallace teaches the modified method of claim 20, as rejected in Claim 2.

Regarding Claim 22, Parekh in view of Wallace teaches the modified method of claim 21, as rejected in Claim 3.

Regarding Claim 23, Parekh in view of Wallace teaches the modified method of claim 22, further comprising: contacting the substance (Parekh [0059] the substance being tested to detect peritonitis) with the one or more reagents; and changing the initial color with respect to the reference color (Parekh [0052] and [0075-0076], wherein visual indication (such as a visible line or multiple markers) results from the chemical testing device are shown in a viewing window).

Claim 24, Parekh in view of Wallace teaches the modified method of claim 22, wherein the substance is a first substance (Parekh [0059] substance of the spent dialysate that is reactive with one marker listed), the method further comprising detecting a presence of a second substance in the spent dialysate at the chemical testing device (Parekh [0076] multiple markers are detected in a single test strip, which involves the use of multiple test lines, one for each marker. Therefore, Parekh discloses the step of detecting a presence of a second substance in the spent dialysate).

Regarding Claim 25, Parekh in view of Wallace teaches the modified method of claim 20, further comprising passing the substance out of the spent dialysate and through the semi-permeable membrane of the chemical testing device (Wallace [0060]).

Regarding Claim 27, Parekh in view of Wallace teaches the modified method of claim 20, as rejected in Claim 11.

Regarding Claim 29, Parekh in view of Wallace teaches the modified method of claim 20, as rejected in Claim 15.

Regarding Claim 31, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the semi-permeable membrane, the set of pads, and the lens are positioned serially within the arrangement (seen in Parekh Figs 9 and 14).

Claim 32, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, wherein the substance flows towards the arrangement in a direction that is perpendicular to the bulk flow direction of the spent dialysate (Parekh Fig. 9, wherein partial perpendicular flow occurs when the testing area pads contact and absorb fluid to transfer into housing (11, 12)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US
2018/0356413) in view of Wallace et al. (US 2012/0052595), as applied to Claim 5 above, and further in view of Sambursky et al. (US 2013/0196311).
Regarding Claim 6, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 5. 
While Parekh in view of Wallace teaches using multiple test lines to detect multiple markers/substances in the spent dialysate (Parekh [0076]), but doesn’t explicitly teach wherein the initial reference colors of the first test pad and the first control pad are different from initial reference colors of the second test pad and the second control pad, respectively.
In related prior art, Sambursky teaches a chemical testing device comprising a control line and a test line for each substance (Sambursky [0105]), wherein color for each substance is different (Sambursky [0102-0103]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Parekh’s device such that the initial reference color of the first test pad and the first control pad to be different than the initial reference color .

Claim(s) 12-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over
Parekh (US 2018/0356413) in view of Wallace et al. (US 2012/0052595), as applied to Claim 1 above, and further in view of Michaels (US 4,717,658).
Regarding Claim 12, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1. While Parekh discloses a chemical testing device with multiple test lines configured to detect multiple markers (Parekh [0076]), the combination doesn’t explicitly teach wherein the substance comprises leukocytes.
In related prior art, Michaels teaches leukocyte reagent strips which detect leukocytes produced by the body due to an infection (Michaels [Col. 4, lines 62-64]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the chemical testing device of Parekh and Wallace, to detect leukocytes, as taught by Michaels, for the purpose of allowing the user to detect infection (Michaels [Col. 4 lines 62-64]).

Regarding Claim 13, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1. While Parekh discloses a chemical testing device with multiple test lines configured to detect multiple markers (Parekh [0076]), the combination doesn’t explicitly teach detecting the presence of nitrate-reducing bacteria.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the chemical testing device of Parekh and Wallace, to detect nitrites/nitrate-reducing bacteria, as taught by Michaels, for the purpose of allowing the user to detect infection ([Col. 4, lines 62-64]).
	Regarding Claim 28, the claim is rejected as Claims 12 and 13 above.

Claim(s) 16-18, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US 2018/0356413) in view of Wallace et al. (US 2012/0052595) as applied to Claim 1 above, and further in view of Hopping et al. (US 2009/0299272).
Regarding Claim 16, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 1, but doesn’t explicitly teach comprising a fluid hub configured to distribute fluid throughout the peritoneal dialysis fluid line set.
Hopping teaches a dialysis system (Hopping Fig. 3) comprising a catheter (Hopping Fig. 3, (74g)) configured to be inserted/connected to the patient (Hopping Fig. 3 and [0041]), a cassette (Hopping Fig. 3, (50)) connected to the catheter (Hopping Fig. 3, (74g)) and a drain fluid line (Hopping Fig. 3, (74f)), and the drain fluid line (Hopping Fig. 3, (74f)) is connected to a drain container (Hopping Fig. 3, (68)). Hopping also teaches the dialysis system comprising a fluid hub (Hopping Fig. 3, (50)) configured to distribute fluid throughout the peritoneal dialysis fluid line set (Hopping Fig. 3 and [0041-0042], the fluid hub of (50) is configured to distribute fluid from the patient to the drain fluid line (74f) to the drain container (68)).


Regarding Claim 17, Parekh in view of Wallace and Hopping teaches the modified peritoneal dialysis fluid line set of claim 16, wherein the fluid line (Parekh Figs 1 and 2, (7)) is a first fluid line, the peritoneal dialysis fluid line set (Parekh Fig. 1) further comprising a second fluid line (Parekh Fig. 1, (2)) and configured to deliver the spent dialysate (Parekh [0003], wherein fluid from the patient is spent dialysate (2)) from a patient (Parekh Fig. 1, (1)).
Hopping further teaches a dialysis system comprising the first fluid line (Hopping Fig. 3, (74f)) and the second fluid line (Hopping Fig. 3, (74g)) connected to the fluid hub (Hopping Fig. 3 and [0041-0042], having a fluid hub (50)) and configured to deliver the spent dialysate from the patient to the fluid hub (Hopping Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Parekh and Wallace, connecting the first and second fluid line to the fluid hub, as taught by Hopping, for the purpose of providing sufficient structure to pump the fluid from the patient to the drain container (Hopping [0041-0042]).

Regarding Claim 18, Parekh in view of Wallace and Hopping teaches the modified peritoneal dialysis fluid line set of claim 16, wherein the fluid line (Parekh Figs 1 and 2, (7)) is 

Regarding Claim 30, Parekh in view of Wallace teaches the modified method of claim 20, wherein the fluid line (Parekh Fig. 2, (7)) is a first fluid line (Parekh Fig. 1, (7)), the method further comprising: 
flowing the spent dialysate (Parekh [0003] wherein fluid is taken from the patient) in a second fluid line (Parekh Fig. 1, (2)) from a patient (Parekh Fig. 1, (1)); and flowing the spent dialysate (Parekh [0003] delivering spent fluid from the patient) in the first fluid line (Parekh (7)) towards the drain receptacle (Parekh (6)) and past the chemical testing device (Parekh Fig. 2, (10) and [0226]) in the first fluid line from the fluid hub towards the drain receptacle and past the chemical testing device.
Parekh in view of Wallace doesn’t explicitly teach the second fluid line connected to a fluid hub.
In related prior art, Hopping teaches a dialysis system comprising the first fluid line (Hopping Fig. 3, (74f)) and the second fluid line (Hopping Fig. 3, (74g)) connected to the fluid hub ((Hopping Fig. 3, (50)); Hopping further teaches the method comprising flowing the spent dialysate (Hopping Fig. 3) in a second fluid line ((Hopping (74g)) from a patient (Hopping Fig. 3, (72)) to the fluid hub (Hopping (50)); and flowing the spent dialysate (Hopping Fig. 3) in the first fluid line (Hopping, (74f)) from the fluid hub (Hopping (50)) towards the drain receptacle (Hopping Fig. 3, (68)).
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US
2018/0356413) in view of Wallace et al. (US 2012/0052595), as applied to Claim 5 above, and further in view of Sim (US 2018/0067106).
Regarding Claim 33, Parekh in view of Wallace teaches the modified peritoneal dialysis fluid line set of claim 5, but doesn’t explicitly teach wherein the first test pad, the first control pad, the second test pad, and the second control pad are positioned in a 2x2 matrix arrangement.
In related prior art, Sim teaches a chemical testing device comprising multiple test pads (Sim Figs 1-2, (45) and [0031]). Sim also teaches a chemical testing device comprising multiples reaction areas (Sim Fig. 8, (48)) to perform different immunoassay that is labeled (Sim Fig. 7). The set of pads are positioned in a matrix arrangement (Sim Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the chemical testing device of Parekh and Wallace, such that the first test pad and the first control pad are positioned on the first test panel and the second test pad and the second control pad are positioned on the second test panel below the first test panel; all as taught by Sim, for the purpose of providing better visual indicator to detect different substances in the spent dialysate (Sim [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783